DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1-10 are allowable. The restriction requirement between species , as set forth in the Office action mailed on January 19, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 19, 2021 is withdrawn.  Claims 5-10, directed to a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant representative Roger Chen on April 19, 2021.
The application has been amended as follows: 

1. (Currently Amendment): A control circuit for controlling a panel, the panel comprising a plurality of light-emitting elements arranged as an array, each row of light-emitting elements among the plurality of light-emitting elements coupled to each other via one of a plurality of scan lines, the control circuit comprising: 
a current source, coupled to a column of light-emitting elements among the plurality of light-emitting elements; 
an emission switch, coupled to the current source and the column of light-emitting elements; 
a plurality of scan switches, each coupled to one of the column of light-emitting elements via one of the plurality of scan lines; and 
a level adjustment circuit, coupled between the plurality of scan lines and the current source 
wherein the level adjustment circuit comprises: 
a plurality of short-circuit switches, each short-circuit switch coupled between the current source and one scan switch of the plurality of scan switches and each short-circuit switch is connected electrically in parallel with one light-emitting element of the plurality of light-emitting elements;
wherein each short-circuit switch of the plurality of short circuit switches provides a short-circuit path between a scan line of the plurality of scan lines and a cathode of a target light-emitting element thereby allowing the cathode and anode of the target light-emitting element to be short-circuited such that the target light-emitting element does not emit light to generate a ghost image.  
2. (Previously presented)
3. (Canceled)
4. (Previously presented)
5-10. (Rejoined/previously presented)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest related art to the current invention is Ruan et al. (US 20160260375 A1, hereinafter, Ruan).  
Consider claim 1, wherein Ruan teaches a control circuit (Fig. 2A, LED driver 200) for controlling a panel (Fig. 1E, 2A, and 3, LED panel 110), the panel comprising a plurality of light-emitting elements arranged as an array (See figs. 1E, 2A, and 3 which show an array of LEDs D1 and D2), each row of light-emitting elements among the plurality of light-emitting elements coupled to each other via one of a plurality of scan lines ([0009], Fig. 1E, LEDs D1 and D2 coupled to each other via first pixel line), the control circuit comprising: 
a current source, coupled to a column of light-emitting elements among the plurality of light-emitting elements ([0033], Fig. 2B, current driver 210 which includes NMOS M3 which functions as a current source); 
an emission switch, coupled to the current source and the column of light-emitting elements (Fig. 2B, NMOS M1 is coupled to NMOS M3 current source and the column of LEDs D1); 
a plurality of scan switches, each coupled to one of the column of light-emitting elements via one of the plurality of scan lines (See Vcc adjacent switches on 1st line through 32nd line); and 
a level adjustment circuit, coupled between the plurality of scan lines and the current source ([0026], Fig. 2A, 2D and 2E, pre-charge circuit 220/220’/220” provides different pre-charge voltage levels for the channels on an LED panel).
Ruan however does not teach the amended subject matter stating the level adjustment circuit comprises: 
a plurality of short-circuit switches, each short-circuit switch coupled between the current source and one scan switch of the plurality of scan switches and each short-circuit switch is connected electrically in parallel with one light-emitting element of the plurality of light-emitting elements;

In US 7,808,456 B2, Chen et al. (hereinafter, Chen) disclose a display device comprising a short circuit switch SWA1 and current source 1462 (See Chen Fig. 1) similar to the short circuit switches disclosed by the amended claim.  Chen’s short circuit switch SWA1 is not connected to its light emitting elements E1,1 in the same manner as claimed.  That is, Chen does not teach each short-circuit switch is connected electrically in parallel with one light-emitting element of the plurality of light-emitting elements.  Hence, even if Chen were combined with Ruan all the claim limitations would not be met.  
Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN P. BRITTINGHAM
Examiner




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622